ITEMID: 001-57680
LANGUAGEISOCODE: ENG
RESPONDENT: PRT
BRANCH: CHAMBER
DATE: 1991
DOCNAME: CASE OF MOREIRA DE AZEVEDO v. PORTUGAL (ARTICLE 50)
IMPORTANCE: 2
CONCLUSION: Pecuniary damage - financial award;Non-pecuniary damage - financial award;Costs and expenses award - Convention proceedings
TEXT: 7. For the facts of the case the Court refers to the principal judgment (pp. 8-11, paras. 11-50) and will merely bring it up to date here.
8. On 21 March 1988 Mr Moreira de Azevedo brought an action for damages in the Vila Nova de Famalicão Court of First Instance against Mr Bernardo Gonçalves de Sousa, the defendant in the criminal proceedings for assault whose duration, according to the principal judgment, had exceeded the "reasonable time". On 30 June 1988 the court held that the applicant’s right to compensation was statute-barred, and this decision (despacho saneador) was upheld by the Oporto Court of Appeal (tribunal de relação) on 6 July 1989.
9. Mr Moreira de Azevedo lodged an appeal (revista) and the Supreme Court (Supremo Tribunal de Justiça) quashed the Court of Appeal’s decision on 24 January 1991, holding that the said right was not statute-barred and ordering the case to be proceeded with.
In a letter of 28 June 1991 the Government informed the Registrar that this decision had not yet become final, as Mr Gonçalves de Sousa had applied for a declaration of nullity (Article 732 of the Code of Civil Procedure).
